NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                              IN THE DISTRICT COURT OF APPEAL

                                              OF FLORIDA

                                              SECOND DISTRICT


ANTHONY J. THOMAS,                            )
                                              )
             Appellant,                       )
                                              )
v.                                            )      Case No. 2D20-1208
                                              )
STATE OF FLORIDA,                             )
                                              )
             Appellee.                        )
                                              )

Opinion filed September 16, 2020.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Pinellas County; Philip J. Federico, Judge.

Anthony J. Thomas, pro se.


PER CURIAM.


             Affirmed.


VILLANTI, LUCAS, and SMITH, JJ., Concur.